DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status
Acknowledgment is made of the amendment filed on 6/20/2022 which amended claims 1, 13, 17, and 19 and cancelled claim 2. Claims 1 and 3-20 are currently pending.  


Allowable Subject Matter
Claims 1 and 3-20 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claim 1, the prior art of record, either alone or in combination, fails to teach or render obvious a roller unit laterally movable in a first direction across the base, and including a lower roller extending in a second direction intersecting the first direction, and an upper roller above the lower roller and extending in the second direction, wherein the support member is up/down movable in the disposition hole. These limitations in combination with all of the limitations of the parent claim would render the claim non-obvious over the prior art of record if rewritten. These limitations in combination with the other limitations of claim 1 render the claim non-obvious over the prior art of record.
	The dependent claims are likewise allowable by virtue of their dependency upon an allowable independent claim as stated above.
Kobayashi et al. (US PGPub 2007/0169895, Kobayashi hereinafter) discloses a pellicle transfer apparatus comprising: a base including a body with a disposition hole and a support member in the disposition hole (Figs. 2, 5-8, para. [0053], the table 16 includes a table body 19 having a hollowed portion 19A, and suction member 20 is formed in hollowed portion 19A); and a roller unit laterally movable in a first direction across the base (Figs. 1, 6-8, 11, paras. [0056]-[0058], [0060]-[0063], [0080], the pressurizing device 29 includes pressurizing roller 35 and rollers 36, and the rollers are laterally movable across the table 16), and including a lower roller extending in a second direction intersecting the first direction (Figs. 1, 4, 6-8, 11, paras. [0057], [0061]-[0062], roller 35 extends in a direction intersecting with the movement direction), and an upper roller above the lower roller and extending in the second direction (Figs. 1, 4, 6-8, 11, para. [0057], rollers 36 extend in the direction intersecting the movement direction). Kobayashi does not describe or render obvious wherein the support member is up/down movable in the disposition hole.
Regarding claim 13, the prior art of record, either alone or in combination, fails to teach or render obvious a roller unit laterally movable in a first direction across the base and including a lower roller extending in a second direction intersecting the first direction, and an upper roller above the lower roller and extending in the second direction, wherein the lower roller is configured to directly adhere to and compress the flexible plate while the roller unit laterally moves in the first direction across the base to bond the pellicle to the target plate, as the pellicle is separated from the flexible plate, and the lower roller is further configured to rotate to lift the flexible plate upward to wrap the flexible plate around the lower roller, and the upper roller is configured to contact the flexible plate as it wraps around the lower roller. These limitations in combination with the other limitations of claim 13 render the claim non-obvious over the prior art of record.
The dependent claim is likewise allowable by virtue of its dependency upon an allowable independent claim as stated above.
Kobayashi discloses a base (Figs. 2, 5-8, para. [0053], the table 16 includes a table body 19 having a hollowed portion 19A, and suction member 20 is formed in hollowed portion 19A); and a roller unit laterally movable in a first direction across the base (Figs. 1, 6-8, 11, paras. [0056]-[0058], [0060]-[0063], [0080], the pressurizing device 29 includes pressurizing roller 35 and rollers 36, and the rollers are laterally movable across the table 16) and including a lower roller extending in a second direction intersecting the first direction (Figs. 1, 4, 6-8, 11, paras. [0057], [0061]-[0062], roller 35 extends in a direction intersecting with the movement direction), and an upper roller above the lower roller and extending in the second direction (Figs. 1, 4, 6-8, 11, para. [0057], rollers 36 extend in the direction intersecting the movement direction). Applicant’s arguments on pages 6-9 of the arguments filed 6/20/2022 have been fully considered and are persuasive. The 35 U.S.C. §102(a)(1) rejection of claim 13 as being anticipated by Kobayashi has been withdrawn. Kobayashi does not describe or render obvious wherein the lower roller is configured to directly adhere to and compress the flexible plate while the roller unit laterally moves in the first direction across the base to bond the pellicle to the target plate, as the pellicle is separated from the flexible plate, and the lower roller is further configured to rotate to lift the flexible plate upward to wrap the flexible plate around the lower roller, and the upper roller is configured to contact the flexible plate as it wraps around the lower roller.
Van Der Meulen et al. (US PGPub 2020/0012204) discloses a pellicle frame mounted on a reticle with a mount (Figs. 2-5, pellicle 19, pellicle frame 17, mask MA) and discloses a pellicle attachment apparatus (Fig. 2, pellicle attachment apparatus 857 and Figs. 6-12), but Van Der Meulen does not teach or render obvious wherein the lower roller is configured to directly adhere to and compress the flexible plate while the roller unit laterally moves in the first direction across the base to bond the pellicle to the target plate, as the pellicle is separated from the flexible plate, and the lower roller is further configured to rotate to lift the flexible plate upward to wrap the flexible plate around the lower roller, and the upper roller is configured to contact the flexible plate as it wraps around the lower roller.
Regarding claim 15, the prior art of record, either alone or in combination, fails to teach or render obvious placing a flexible plate having a pellicle attached to a bottom surface of the flexible plate to cover the target plate; and moving a roller unit, including a lower roller and an upper roller above the lower roller, in a first direction across the base, such that the lower roller compresses the flexible plate to bond the pellicle to the target plate, as the pellicle separates from the flexible plate and the flexible plate moves upward to wrap around the lower roller, and the upper roller contacts the flexible plate as it wraps around the lower roller. These limitations in combination with the other limitations of claim 15 render the claim non-obvious over the prior art of record.
The dependent claims are likewise allowable by virtue of their dependency upon an allowable independent claim as stated above.
Kobayashi discloses a base (Figs. 2, 5-8, para. [0053], the table 16 includes a table body 19 having a hollowed portion 19A, and suction member 20 is formed in hollowed portion 19A); and a roller unit laterally movable in a first direction across the base (Figs. 1, 6-8, 11, paras. [0056]-[0058], [0060]-[0063], [0080], the pressurizing device 29 includes pressurizing roller 35 and rollers 36, and the rollers are laterally movable across the table 16), and including a lower roller extending in a second direction intersecting the first direction (Figs. 1, 4, 6-8, 11, paras. [0057], [0061]-[0062], roller 35 extends in a direction intersecting with the movement direction), and an upper roller above the lower roller and extending in the second direction (Figs. 1, 4, 6-8, 11, para. [0057], rollers 36 extend in the direction intersecting the movement direction), but Kobayashi does not describe or render obvious a target plate on the base, placing a flexible plate having a pellicle attached to a bottom surface of the flexible plate to cover the target plate; and moving a roller unit, including a lower roller and an upper roller above the lower roller, in a first direction across the base, such that the lower roller compresses the flexible plate to bond the pellicle to the target plate, as the pellicle separates from the flexible plate and the flexible plate moves upward to wrap around the lower roller, and the upper roller contacts the flexible plate as it wraps around the lower roller.
Van Der Meulen et al. (US PGPub 2020/0012204) discloses a pellicle frame mounted on a reticle with a mount (Figs. 2-5, pellicle 19, pellicle frame 17, mask MA) and discloses a pellicle attachment apparatus (Fig. 2, pellicle attachment apparatus 857 and Figs. 6-12), but Van Der Meulen does not teach or render obvious placing a flexible plate having a pellicle attached to a bottom surface of the flexible plate to cover the target plate; and moving a roller unit, including a lower roller and an upper roller above the lower roller, in a first direction across the base, such that the lower roller compresses the flexible plate to bond the pellicle to the target plate, as the pellicle separates from the flexible plate and the flexible plate moves upward to wrap around the lower roller, and the upper roller contacts the flexible plate as it wraps around the lower roller.
Hong et al. (US PGPub 2012/0258311) discloses first and second roller units to transfer a large graphene layer onto a flexible substrate (Figs. 1-4, paras. [0067]-[0069], [0079]-[0085], roller units 110 and 120), but Hong et al. does not teach or render obvious placing a flexible plate having a pellicle attached to a bottom surface of the flexible plate to cover the target plate; and moving a roller unit, including a lower roller and an upper roller above the lower roller, in a first direction across the base, such that the lower roller compresses the flexible plate to bond the pellicle to the target plate, as the pellicle separates from the flexible plate and the flexible plate moves upward to wrap around the lower roller, and the upper roller contacts the flexible plate as it wraps around the lower roller.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538. The examiner can normally be reached M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA A RIDDLE/Primary Examiner, Art Unit 2882